Citation Nr: 1328356	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-39 435	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee with meniscal tear 
prior to March 7, 2011, and in excess of 30 percent from 
that date.    

2.  Entitlement to a rating in excess of 30 percent for 
anterior cruciate deficiency, right knee, status-post 
anterior cruciate ligament reconstruction.  

3.  Entitlement to a rating excess of 10 percent for 
unfavorable ankylosis of the left middle (long) finger of 
the minor hand, residuals of dislocation and also of the 
ring finger prior to March 12, 2007, and in excess of 20 
percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1976 to June 
1989.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 and May 2008 rating 
decisions issued by the Department of   Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire, 
which, in pertinent part, granted an increased rating of 10 
percent for anterior cruciate deficiency, right knee, 
effective November 1, 2006 (June 2007 rating decision), 
denied entitlement to an increased rating in excess of 10 
percent for degenerative changes of the right knee (June 
2007 rating decision), and denied entitlement to a rating in 
excess of 10 percent for unfavorable ankylosis of the left 
middle (long) finger of the minor hand, residuals of 
dislocation (May 2008 rating decision).

The Veteran provided testimony before a Decision Review 
Officer (DRO) at the RO in November 2008 and before the 
Board in a videoconference hearing in March 2010.  
Transcripts of both hearings are of record. 

During the March 2010 hearing, the Veteran withdrew the 
appeal with respect to the issue of entitlement to extension 
of a temporary total rating based on surgical treatment 
necessitating convalescence beyond October 31, 2006.  
Therefore, this issue is no longer before the Board.  38 
C.F.R. § 20.204 (2012).  

The case was remanded by the Board for further development 
in January 2011, and following this remand, a June 2012 
rating decision increased the rating for the degenerative 
changes of the right knee with meniscal tear to 30 percent 
effective from March 7, 2011, and the rating for anterior 
cruciate deficiency of the right knee, status-post anterior 
cruciate ligament reconstruction to 30 percent effective 
from November 1, 2006.  This rating decision also added 
disability of the ring finger to that assigned for the 
service connected unfavorable ankylosis of the left middle 
finger, and increased the rating for such disability to 20 
percent effective from March 12, 2007.  

The Veteran remains in disagreement with the ratings 
assigned for the disabilities at issue despite the increased 
ratings assigned by the June 2012 rating decision.  AB v. 
Brown, 6 Vet. App. 35 (1993).  As the increases for the 
service connected  degenerative changes of the right knee 
with meniscal tear and unfavorable ankylosis of the left 
middle finger, residuals of dislocation and also of the ring 
finger were not assigned effective from the date of the 
claims for increased rating for these disabilities, there is 
for consideration, as the issues are listed on the title 
page, entitlement to an increased rating in excess of 10 
percent for degenerative changes of the right knee with 
meniscal tear prior to March 7, 2011, and in excess of 30 
percent from that date; and entitlement to a rating in 
excess of 10 percent of unfavorable ankylosis of the left 
long finger, residuals of dislocation and also of the ring 
finger prior to March 12, 2007, and in excess of 20 percent 
from that date.  Id.  

FINDINGS OF FACT

1.  Prior to March 7, 2011, extension of the right knee was 
full and flexion was limited to, at worst, 125 degrees; from 
March 7, 2011, motion is limited to, at worst, 20 degrees of 
extension after repetitive motion and 115 degrees of 
flexion. 

2.  The rating for disability attributed to anterior 
cruciate deficiency (severe recurrent instability) of the 
right knee is the highest assignable schedular rating for 
such symptomatology; disability in the right knee does not 
at any time during the appeal period include ankylosis or 
impairment of the tibia or fibula with nonunion and loose 
motion necessitating a brace. 

3.  The Veteran is right handed.

4.  It is at least as likely as not that ankylosis of the 
middle and ring fingers has been present since receipt of 
the claim for increase, January 3, 2007; at no time during 
the appeal period has there been ankylosis of more than two 
fingers.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right knee with meniscal tear 
prior to March 7, 2011, and in excess of 30 percent from 
that date are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5258, 5260, 5261 (2012).

2.  The criteria for a rating in excess of excess of 30 
percent for anterior cruciate deficiency, right knee, 
status-post anterior cruciate ligament reconstruction are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2012);      38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2012).

3.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a 20 percent rating, but no higher, for 
unfavorable ankylosis of the left long finger of the minor 
hand, residuals of dislocation and also of the ring finger 
are met from January 3, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5219 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

Regarding claims for increased ratings such as those on 
appeal in the instant case, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  

The Board finds that VA has satisfied its duty to notify 
under the VCAA with respect to the claims for increased 
ratings on appeal.  Specifically, preadjudication letters 
were provided to the Veteran in November 2006 and October 
2007.  with specific information, including relevant rating 
criteria, concerning the evidence and information necessary 
to substantiate the increased rating claims on appeal, as 
well as his and VA's respective responsibilities in 
obtaining such evidence and information.  Additionally, the 
October 2007 letter advised him of the information and 
evidence necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records and post-service 
treatment records.  Moreover, the Veteran's statements in 
support of the claims are of record.  The Board has 
carefully reviewed such statements and concludes no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in 
March 2007, March 2008, and March 2011 to evaluate the 
severity of the service-connected disabilities on appeal.  
Neither the Veteran nor his representative has alleged that 
such are inadequate for rating purposes.  Moreover, the 
Board finds that the examinations are adequate in order to 
evaluate the Veteran's service-connected disabilities as 
they include an interview with the Veteran, a review of the 
record, and a full physical examination, addressing the 
relevant rating criteria.  Therefore, the Board finds that 
the examination reports of record are adequate to adjudicate 
the Veteran's increased rating claims and no further 
examination is necessary.  In this regard, the March 2011 VA 
examination reflects compliance with the instructions of the 
January 2011 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand confers on the claimant, as a 
matter of law, the right to compliance with the remand 
order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Also as requested in this remand, reports from the Social 
Security Administration (SSA) contained in a CD-ROM were 
printed and associated with the claims file and are 
documented to have been reviewed by the RO in the June 2012 
Supplemental Statement of the Case and rating decision.  Id. 

With regard to the Board hearing in March 2010, the Veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned.  In Bryant v. 
Shinseki, the United States Court of Appeals for   Veterans 
Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires 
that the RO Decision Review Officer or Veterans Law Judge 
who chairs a hearing to fulfill two duties:  (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During both hearings, the issues remaining on appeal were 
enumerated.  Also, information was solicited regarding the 
nature and severity, or frequency, as appropriate, of the 
Veteran's right knee and left middle and ring finger 
symptoms, as well as concerning his current treatment 
providers.  Therefore, not only were the issues "explained . 
. . in terms of the scope of the claims for benefits," but 
"the outstanding issues material to substantiating the 
claims," were also fully explained.  Id. at 497.  As such, 
the Board finds that, consistent with Bryant, the DRO and 
Board complied with the duties set forth in 38 C.F.R. 
3.103(c)(2), and that both hearings were legally sufficient. 

For the above reasons, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.  In this regard, the Board notes 
that it has reviewed all of the evidence of record, to 
include in the Veteran's paper claims file and virtual 
record (Virtual VA and Veterans Benefits Management System), 
with an emphasis on the evidence relevant to this appeal.  
The virtual record contains no additional correspondence or 
evidence not physically associated with the paper claims 
folder.  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Ratings Schedule) found in 38 C.F.R., Part 4.  The rating 
schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating an 
appellant's service-connected disabilities.  38 C.F.R. § 
4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are 
appropriate for an increased rating claim whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the 
schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
enervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has 
held that VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss under 38 
C.F.R. § 4.40, which requires VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 
(2011), the Court held that, although pain may cause a 
functional loss, "pain itself does not rise to the level of 
functional loss as contemplated by VA regulations applicable 
to the musculoskeletal system."  Rather, pain may result in 
functional loss, but only if it limits the ability "to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, or endurance."  
Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. 
Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, 
when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the 
record, even in non-arthritis context, the Board should 
address its applicability. 

DC 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved. When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X- ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and a 20 percent evaluation is authorized if there is X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups and there are occasional 
incapacitating exacerbations.  Traumatic arthritis is rated 
as for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. 


A.  Right Knee

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  DC 5258.  The only rating for 
assignment under DC 5258 is a 20 percent rating.  

Under DC 5260, a 10 percent rating is warranted for knee 
flexion limited to 45 degrees.  A 20 percent rating under DC 
5260 requires flexion to be limited to 30 degrees, and a 30 
percent evaluation is warranted when flexion is limited to 
15 degrees.  Under DC 5261, a 10 percent rating is warranted 
for limitation of extension to 10 degrees.  A 20 percent 
rating requires extension to be limited to 15 degrees, and a 
30 percent evaluation is warranted when extension is limited 
to 20 degrees. 

The normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  
In the event of a disability manifesting both limitation of 
flexion and limitation of extension, VA is to provide two 
separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-
04, 69 Fed. Reg. 59990  (2004).

Slight recurrent subluxation or lateral instability of a 
knee warrants a 10 percent rating under DC 5257.  A 20 
percent rating requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is 
warranted for severe recurrent subluxation or lateral 
instability. 

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated 
separately under DCs 5003/5010 and 5257, respectively. 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604(1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under DC 5260 
or 5261; rather, such limited motion must at least meet the 
criteria for a zero (0) percent rating.

By way of background, the Veteran was treated during service 
for right knee problems, to include anterior cruciate 
ligament deficiency, and service connection for anterior 
cruciate deficiency of the right knee was granted by a 
February 1990 rating decision.  A noncompensable rating was 
assigned under DC 5257.  This rating was continued until 
September 2005, at which time a rating decision increased 
the rating assigned under DC 5257 to 10 percent based on a 
determination that slight recurrent subluxation was shown.  
This decision also assigned a separate 10 percent rating for 
degenerative changes of the right knee with a meniscal tear 
under DCs 5258-5010 based on a determination that painful 
motion of a major joint was demonstrated and the fact that 
separate ratings may be assigned for instability and 
limitation of motion due to arthritis as provided by 
VAOPGCPREC 23-97.   (Hyphenated Diagnostic Code numbers 
reflect the assignment of a rating under the first 
Diagnostic Code number using the criteria of the second 
Diagnostic Code.  See 38 C.F.R. § 4.20.).  These ratings 
were based upon clinical findings to include those from a 
September 2004 VA examination that showed range of motion 
from full extension to 120 degrees of flexion with pain on 
extension and some laxity in the right knee compared to the 
left knee. 

Thereafter, the Veteran underwent surgery of the right knee, 
to include an anterior cruciate ligament reconstruction and 
partial lateral meniscectomy, at a private medical facility 
in September 2006, and a February 2007 rating decision 
assigned a temporary 100 percent rating for convalescence 
following this surgery under 38 C.F.R. § 4.30 for the knee 
disability rated under DC 5257 from September 15, 2006, to 
October 31, 2006.  Following the expiration of this rating, 
a noncompensable rating was assigned under DC 5257 effective 
from November 1, 2006.   

The rating under DC 5257 was increased to 10 percent 
effective from November 1, 2006, by a June 2007 rating 
decision after a March 2007 VA examination showed the 
Veteran describing instability in the right knee and 
evidence of anterior drawer laxity.  This examination also 
included range of motion findings in the right knee showing 
full extension and 125 degrees of flexion with pain.  
Repetitive motion showed no loss of motion.  Additional 
findings with respect to the right knee at the March 2007 VA 
examination included no ankylosis, Osgood-Schlatter's 
disease, crepitation, masses behind the knees, clicks or 
snaps, grinding, patellar abnormality, effusion, 
dislocation, or locking.  The examiner commented that the 
right knee prevented the Veteran from being able to 
participate in sports and resulted in moderate impairment in 
his ability to shop, exercise, and dress.  

At a March 2008 VA examination, the Veteran was said to have 
denied any flareups in the right knee as contemplated by 
DeLuca but he did state that this knee was unstable.  He 
reported that he wears a brace, ambulates with a cane, and 
uses corrective shoes due to his knee disability.  He 
asserted that there had been no improvement in the right 
knee since the September 2006 surgery and that his daily  
activities were extremely limited due to his right knee 
disability.  The Veteran stated that he was only able to 
stand for 5 minutes before severe pain occurs and that 
climbing stars caused severe pain.  He also reported that he 
must use a scooter when shopping.  

Upon physical examination in March 2008, the Veteran was 
observed to walk with an antalgic gait favoring the right 
knee.  There was an abnormal shoe wear pattern with 
increased wear on the outside of the heel.  The right knee 
was "exquisitely" tender to palpation across the Allograft 
(surgical) scar but there was no painful motion from full 
extension to 130 degrees of flexion.  Three repetitions of 
motion resulted in no additional loss of motion or pain.  
There was no evidence of fatigue or weakness and motor 
strength was 5/5 on extension and flexion.  The Veteran did 
not exhibit lack of endurance or incoordination.  There was 
mild effusion and no instability; the McMurray's test was 
negative; and there was no weakness.  There was tenderness 
along the medial and lateral joint lines and also along the 
scar over the patella area.  The examiner noted that there 
was no redness, heat, abnormal movement, guarding or laxity.  
The ligaments were stable.  Following the examination, the 
diagnosis was Allograft anterior cruciate ligament repair 
with suboptimal results.  

Summarizing the testimony with respect to the right knee 
presented at the November 2008 hearing before the DRO and to 
the Board at the March 2010 hearing, the Veteran described 
flareups, incapacitating episodes, weakness, fatigue, and 
instability that limited his ability to walk, kneel, squat, 
and dress.  At the March 2010 hearing (see Transcript, page 
4), the Veteran reported that he was receiving private, and 
not VA, treatment for his right knee disability.  

At the most recent VA examination of the right knee in March 
2011, the Veteran reported that he took Tramadol every day 
for arthritis pain, to include in the right knee.  Upon 
physical examination, the Veteran was observed to again walk 
with an antalgic gait and to display evidence of an abnormal 
shoe wear pattern.  Findings in the right knee included 
tenderness, instability, and guarding of movement.  There 
was no Osgood-Schlatter's disease, crepitation, snaps, or 
grinding.  The meniscus was surgically absent with no 
evidence of locking, effusion, dislocation, abnormal tendons 
or bursae, or other knee abnormalities.  Range of motion was 
from a 15 degree loss of extension to 115 degrees of 
flexion.  Repetitive motion resulted in pain and an 
additional extension loss to 20 degrees.  The Veteran 
reported pain throughout active right knee motion, and the 
Veteran's right knee disability was said by the examiner to 
prevent the Veteran from being able to participate in sports 
and resulted in severe impairment in his ability to complete 
chores, shop, exercise, engage in recreation, bathe, and 
dress.  In summarizing the severity of the Veteran's service 
connected disabilities and their impact on occupational 
functioning separate and apart from non-service connected 
disabilities, the conclusion following the March 2011 VA 
examination was that the service connected disabilities were 
"significant" and had a severe impact on physical and 
sedentary employment, with sitting more than one hour and 
standing more than 30 minutes precluded by service connected 
disability, to include that caused by the right knee.  

In addition to the reports from the VA examinations set 
forth above, the undersigned has also reviewed the VA 
outpatient treatment reports of record dated during the 
appeal period through July 2009 which almost entirely 
reflect treatment for non related disabilities (as indicated 
above, the Veteran testified that he was not receiving VA 
treatment for his right knee) and otherwise contain no 
clinical findings pertaining to the right knee demonstrating 
a disability that significantly differs in nature or 
severity from that described on the reports from the VA 
examinations set forth above.  

The SSA reports printed from the CD-ROM have also been 
reviewed, and these records include an August 2007 
determination by SSA that the Veteran was disabled pursuant 
to the Social Security Act, as amended, due to bilateral 
degenerative joint disease of the knees and depression.  
(The Board emphasizes that it is not bound by the decisions 
of the SSA in its determinations as to the proper rating to 
be assigned for a disability).  The clinical records printed 
from the CD-ROM from the appeal period otherwise also do not 
demonstrate a disability that significantly differs in 
nature or severity from that described on the reports from 
the VA examinations set forth above.  In this regard, a 
private treatment report dated in January 2008 reflected 
full extension and 130 degrees in the right knee with stable 
ligaments.  It was the examiner's opinion that the Veteran 
did not have a "great" knee but that it was not "trashed."   

Applying the pertinent rating criteria to the facts 
summarized above, it was not until the March 7, 2011, VA 
examination that there was any limitation of extension, much 
less the limited extension to 15 degrees, and 20 degrees on 
repeated testing, shown at this examination.  As set forth 
above, a 30 percent rating may be assigned under DC 5261 if 
extension is limited to 20 degrees.  The RO's grant of a 30 
percent rating for degenerative changes of the right knee 
with meniscal tear in its June 2012 rating decision reflects 
consideration of this fact as the diagnostic codes for 
rating such disability were listed therein as 5003-5261, and 
the 30 percent rating was assigned effective from March 7, 
2011, based on limitation of extension being shown to 20 
degrees on the examination of that date, and not before this 
examination.  As for a rating degenerative changes of the 
right knee with meniscal tear in excess of 10 percent prior 
to March 7, 2011, on the basis of limitation of flexion, 
prior to the March 2011 examination, flexion was limited to, 
at worst, 125 degrees.  Thus, as rating in excess of 10 
percent for limitation of flexion under DC 5260 requires 
flexion to be limited to 30 degrees, a rating in excess of 
10 percent prior to March 7, 2011, cannot be assigned on the 
basis of limitation of flexion.  In short therefore, a 
rating greater than 10 percent for degenerative changes of 
the right knee prior to March 7, 2011, cannot be assigned.   

Having determined that the criteria for a rating in excess 
of 10 percent for degenerative changes of the right knee 
with meniscal tear prior to March 7, 2011, on the basis of 
limitation of flexion or extension are not met, the next 
matter for consideration is whether a rating may be assigned 
in excess of 30 percent from March 7, 2011, for such 
disability.  As rating in excess of 30 percent on the basis 
of limitation of extension under DC 5261 would require 
extension to be limited to 30 degrees, and the extension was 
only limited to 20 degrees at the March 7, 2011, VA 
examination, a rating greater than 30 percent cannot be 
assigned under DC 5261 based on these findings.  There is 
otherwise no evidence demonstrating that extension in the 
right knee has been limited to 30 degrees for the period 
beginning March 7, 2011.  As for flexion, the highest 
assignable rating under DC 5260 is 30 percent.  Nonetheless, 
as flexion was to 115 degrees at the March 7, 2011, and the 
criteria for a 0 percent evaluation under DC 5260 requires 
flexion to be limited to 60 degrees, a separate rating under 
DC 5260 on the basis of limitation of flexion from March 7, 
2011, also cannot be assigned.  See VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,703 (1998).

Turning to the rating of 30 percent assigned from November 
1, 2006, under DC 5257 for the 30 percent rating for the 
aspect of service connected right knee disability listed by 
the RO as anterior cruciate deficiency, status-post anterior 
cruciate ligament reconstruction, at the time the Veteran's 
claim for an increased rating for his right knee disability 
was received in October 2006, the temporary 100 percent 
rating assigned under 38 C.F.R. § 4.30 from September 15, 
2006 was still in effect; as such, and because the June 2012 
rating decision assigned the 30 percent rating under DC 5257 
effective immediately after the expiration of this temporary 
100 percent rating, there is only for consideration whether 
the criteria for a rating in excess of 30 percent are met 
for this disability, and not whether an increased or 
"staged" rating is warranted for an earlier period of time 
during the appeal period  as with respect to the analysis 
above.   

The 30 percent rating assigned under DC 5257 reflects 
"severe" recurrent subluxation or lateral instability; as 
such, a rating in excess of 30 percent cannot be assigned 
under DC 5257.  As for a rating in excess of 30 percent 
under another code pertaining to the rating of knee 
disabilities, the only such codes that provide for a rating 
in excess of 30 percent (aside from DC 5261 for limitation 
of extension contemplated by the rating assigned for the 
aspect of the service connected right knee disability 
addressed above) are DC 5256 (ankylosis) and DC 5262 
(impairment of the tibia and fibula).  Ankylosis is not 
demonstrated or claimed and a 40 percent rating under DC 
5262 requires non union of the tibia and fibula with loss of 
motion requiring a brace-such manifestations are also not 
shown or claimed.  As such, the rating criteria for an 
evaluation in excess of 30 percent for anterior cruciate 
deficiency, status-post anterior cruciate ligament 
reconstruction of the right knee are not met under any 
potentially applicable diagnostic code.   

B.  Finger Ankylosis 

Under DC 5226, a 10 percent rating is warranted for 
unfavorable or favorable ankylosis of the long finger of the 
dominant (major) or non-dominant (minor) hand.  A note 
following DC 5226 provides that VA should also consider 
whether an evaluation for amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand. 

Under DC 5219, a 20 percent rating is the only, and maximum, 
rating for unfavorable ankylosis of the middle and ring 
fingers of the hand, regardless of whether the hand is 
dominant or non-dominant.  A note following DC 5219 also 
provides that VA should consider whether an evaluation for 
amputation is warranted. 

Note (1) under the criteria for Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand indicates that, for digits 2 through 5, zero degrees of 
flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees; only 
joints in these positions are considered to be in favorable 
position.  For digits 2 through 5, the metacarpophalangeal 
joint has a range of 0 to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of 0 to 100 
degrees of flexion, and the distal interphalangeal joint has 
a range of 0 to 70 or 80 degrees of flexion.

Note (2) indicates that, when two or more digits of the same 
hand are affected by any combination of amputation, 
ankylosis, or limitation of motion that is not otherwise 
specified in the rating schedule, the evaluation level 
assigned will be that which best represents the overall 
disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.

Note (3) indicates that if both the metacarpophalangeal and 
proximate interphalangeal joints of a digit are ankylosed, 
and either is in extension or full flexion, or there is 
rotation or angulation of a bone, it should be evaluated as 
amputation without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  If both the 
metacarpophalangeal and proximal interphalangeal joints of a 
digit are ankylosed, it should be evaluated as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position.  If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and there is a 
gap of more than two inches between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, it should be evaluated as 
unfavorable ankylosis.  If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and there is a 
gap of two inches or less between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, it should be evaluated as 
favorable ankylosis.

DC 5149 addresses amputation of the middle and ring fingers, 
and provides for a 30 percent rating for the major hand and 
a 20 percent rating for the minor hand.  The rating for 
multiple finger amputations applies to amputations at the 
proximal interphalangeal joints or through proximal 
phalanges.  See Note (a). 

Summarizing the pertinent evidence with the above criteria 
in mind, the Veteran sustained fractures of the middle and 
ring fingers during service, and a VA examiner in May 2005 
found that a deformity in the middle finger wherein this 
finger was in a flexed position was due to an in-service 
accident.  Following this examination, a July 2005 rating 
decision granted service connection for favorable ankylosis 
of the left long finger, residuals of dislocation, and 
assigned a 10 percent rating for such disability under DC 
5226 effective from February 7, 2005.  

With respect to the nature of the finger disability at issue 
described at the May 2005 VA examination, the long finger 
was flexed at approximately 30 degrees; there was pain with 
palpation of the metacarpal joint of mostly the middle 
finger and some, but less, pain with palpation of the ring 
finger; and normal range of metacarpophalangeal joint motion 
of all fingers of the left hand to 90 degrees with two to 
three repetitions except the long finger wherein the Veteran 
could not perform any flexion due to the flexion deformity.  
The Veteran could move all the fingers of his left hand and 
flex them to the first palmar crease and could accomplish 
thumb to finger opposition with all the fingers.  It was 
also difficult for the Veteran to move the ring finger due 
to stiffness and pain.  Left handgrip strength was decreased 
when compared with the right hand.  

Following the May 2005 VA examination, the diagnoses also 
included a deformity of the left ring finger which the 
examiner also thought was etiologically related to service, 
and the July 2005 rating decision granted service connection 
for the additional disability of residuals of a left ring 
finger dislocation with limitation of motion.  A 
noncompensable rating was assigned for the left ringer 
finger disability under DC 5230 (limitation of motion of the 
ring or little finger) effective from February 7, 2005.  
Also with respect to the left ring finger, a private 
clinical report dated December 2004 noted a deformity with 
flexion of the proximal interphalangeal (PIP) joints, 
hyperextension, and synovitis due to an increasing deformity 
of the middle, and to a lesser extent, ring finger.  The 
impression by this examiner was history of traumatic 
dislocation at the PIP joints of the long and ring fingers 
with progressive pain, swelling, and deformity of the PIP 
joint of the long and ring finger.  

Additional evidence includes private clinical reports from a 
fusion of the interphalangeal joint of the left long finger 
due to post traumatic arthritis of the left hand at the PIP 
joint in June 2005.  Also of record are reports from private 
surgery in April 2006 to remove the hardware installed in 
the left long finger during the June 2005 surgery. 
Thereafter, the Veteran filed a claim for an increased 
rating for the service connected disability of the long 
finger of the left hand, and related disability, that was 
received on January 3, 2007.  A VA examination conducted in 
conjunction with this claim in March 2007 documented that 
the Veteran was right handed and showed him complaining 
about decreased strength and dexterity in the left hand.  
Also described by the Veteran were pain, limited motion, 
swelling, weakness, and stiffness in the left long and ring 
fingers.  

Upon physical examination March 2007, there was ankylosis of 
the left long finger with this finger flexed at 20 degrees 
that was said to not interfere with functioning of the left 
hand or motion of the other digits of this hand.  Ankylosis 
was also shown in the left ring finger with this finger 
flexed at 5 degrees.  This ankylosis was also said to not 
interfere with functioning of the left hand or motion of 
other digits of this hand.  Also demonstrated was an 
angulation deformity in the left long finger at the PIP 
joint of 5 degrees of ulnar deviation, as well as 
enlargement as this joint.  There was no gap between the 
thumb pad and tips of the fingers on attempted opposition of 
the thumb to the fingers.  There was a gap of less than one 
inch between the left long finger and the proximale 
transverse crease of the left hand on maximal flexion of 
this, but no other, finger.  Left hand grip strength was 
reduced when compared to that of the right and it was 
indicated that there was diminished dexterity in the left 
hand of the left and long fingers along with limited motion 
and strength.    

Range of motion testing conducted at the March 2007 VA 
examination showed  20 degrees of extension to 60 degrees of 
flexion in the PIP joint without pain and 0 degrees of 
extension to 90 degrees of flexion in the distal 
interphalangeal (DIP) joint without pain.  The physician who 
examined the Veteran reported no additional loss in range of 
motion of the PIP and DIP joints of the left long finger or 
pain following repetitive use.  The left long finger 
disability was said to result in severe impairment in the 
ability to complete chores and engage in sports or 
recreation and to mildly impact the ability to shop, eat, 
and bathe.   

After refracturing his left long finger after the hardware 
was removed from the fusion site, the Veteran underwent 
another fusion at the PIP joint of the left long finger at a 
private medical facility in December 2007.  These reports 
also reveal that the Veteran had a hyperextension deformity 
of the PIP joint of the left ring finger, and the surgery 
accomplished in December 2007 included a tenodesis and volar 
plate advance of the PIP joint of the left ring finger.  

At a March 2008 VA examination, the Veteran reported 
symptoms of left middle finger pain graded as 2/10 and 
decreased strength and manual dexterity.  He also described 
weakness, stiffness, swelling, heat, instability, fatigue, 
and lack of endurance.  He reported no flareups as 
contemplated by the DeLuca decision (discussed herein 
above), but described difficulty carrying objects with his 
left hand with an inability to carry a gallon of milk.  The 
Veteran denied the use of assistive devices for the left 
hand.  The examiner observed that the left long finger was 
fused in extension with ankylosis of the metacarpophalangeal 
(MCP), PIP, and DIP joints.  Ankylosis of the MCP, PIP, and 
DIP joints of the left middle finger was in full extension 
at 0 degrees with no movement possible in flexion.  The left 
middle finger PIP joint was  swollen and erythematous but 
the Veteran could touch the tip of his left thumb to the tip 
of the long finger.  There was decreased left hand grip 
strength when compared with the right hand and it was 
indicated that the Veteran was unable to push or pull with 
the left hand without causing pain in the fused middle 
finger.  Twisting against resistance was also said to be 
painful and there was decreased sensation to monofilament 
testing over the entire dorsal aspect of the left middle 
finger.  

The diagnosis following the March 2008 VA examination was 
fusion of the left middle finger in December 2007 with 
suboptimal result.  The examiner stated that the combination 
of the suboptimal left middle finger ankylosis and limited 
strength and range of motion of the left ring finger made 
manual labor impossible.  He stated that sedentary 
employment and retraining of the left hand to use a compute 
keyboard would be possible. 

After the March 2008 VA examination, a May 2008 rating 
decision continued the 10 percent rating for ankylosis of 
the left long finger (but listed such service-connected 
disability therein as unfavorable, rather than favorable, 
ankylosis) and,  based on the loss of sensation shown at the 
March 2008 examination, granted service connection for 
incomplete paralysis of the left long finger by analogy to 
DC 8515 (paralysis of the median nerve).  A 10 percent 
rating for such disability was assigned. 

Summarizing the testimony with respect to the finger 
disability presented at the November 2008 DRO hearing and at 
the March 2010 Board hearing, the Veteran described pain, 
limitation of motion, swelling, weakness, limited motion, 
and difficulty holding onto objects.  He reported flareups 
at the November 2008 hearing but not at the March 2010 
hearing.  The Veteran did not report being treated by VA for 
his finger disability at either hearing, and testified at 
the March 2010 Board hearing that he had last been treated 
for such disability by a private physician in 2008.  See 
March 2010 hearing transcript, page 11.  He also testified 
to the undersigned that he could reach the left thumb with 
his left middle finger.  Id., page 14.

At the most recent VA examination in March 2011, the Veteran 
reported that he had problems with his left ring and long 
fingers and indicated that it was difficult for him to type 
on a keyboard.  Upon physical examination, extension of the 
long finger was normal with objective evidence of pain.  
There was a gap of one to two inches between the left long 
finger and the proximale transverse crease of the left hand 
on maximal flexion of this finger.  Repetitive motion 
elicited pain but no additional limitation of motion.  
Ankylosis of the left long finger was noted at the PIP joint 
with 0 degrees of flexion and five degrees of ulnar 
angulation at the PIP joint was again noted.  This ankylosis 
was again said to not interfere with function of the left 
hand or motion of the other digits of this hand.  "Severe" 
decreased strength for pushing, pulling, and twisting was 
described and there was said to be decreased dexterity such 
as with grabbing objects.  

Additional findings from the March 2011 VA examination 
included the ability of the Veteran to touch the tips of the 
thumb and left long finger; motion at the DIP joint from 0 
to 45 degrees; motion in the MCP joint from 0 to 75 degrees; 
and no reduction with repetitive motion but pain with all 
motion.  The diagnosis following the examination was 
unfavorable ankylosis of the left middle finger and 
incomplete paralysis that was said to severely impact the 
Veteran's ability to engage in sports and dress and 
moderately impair his ability to complete chores, engage in 
recreation, bathe, and use the bathroom.  As noted, in 
summarizing the severity of the Veteran's service connected 
disabilities and their impact on occupational and social 
functioning apart from non-service connected disabilities, 
the conclusion following the March 2011 VA examination was 
that the service connected disabilities were "significant" 
and had a severe impact on physical and sedentary 
employment.  Specifically in this regard with respect to the 
service connected finger disability at issue, it was 
reported that the Veteran could not perform repetitive hand 
motion. 

As for additional evidence, reports from the SSA reports 
include a February 2008 determination by SSA that the 
Veteran was disabled pursuant to the regulations of this 
agency due to disabilities that included the fingers.  
(Again, the Board emphasizes that it is not bound by the 
determinations of the SSA in its determinations as to the 
proper rating to be assigned for a disability).  With 
respect to the VA outpatient treatment reports of record 
dated during the appeal period through July 2009, these 
reports contain no clinical findings pertaining to the 
finger disability at issue demonstrating a disability that 
significantly differs in nature or severity from that 
described on the reports from the VA examinations set forth 
above.  Again and as with respect to the right knee, the 
Veteran himself has not identified VA as having played a 
significant, if any, role in the treatment for the finger 
disability at issue during the appeal period.   

Applying the pertinent legal criteria to the facts 
summarized above, the June 2012 rating decision, as 
previously indicated, added the ring finger to the service 
connected unfavorable ankylosis of the left long finger.  
Based on the inclusion of ankylosis of the left ring finger, 
this decision increased the rating for the finger disability 
at issue to 20 percent under DC 5219 effective from March 
12, 2007, which was the date of the March 2007 VA 
examination discussed above.  As set forth above, the only, 
and maximum, rating for ankylosis of the long and ring 
finger under DC 5219 is 20 percent.  A higher evaluation of 
30 percent is not warranted (given that the affected hand in 
the instant case if that of the minor hand) unless there is 
favorable ankylosis involving the thumb and any two fingers 
(DC 5222); or,  favorable ankylosis involving the index, 
long, ring and little fingers (DC 5221); or, unfavorable 
ankylosis involving the thumb and any finger (DC 5219); or, 
unfavorable ankylosis involving the index finger and any 
other two fingers (DC 5218) or for amputations of multiple 
fingers (DCs 5126-5148).  It is simply not shown, or 
contended, that any of the manifestations required for an 
increased rating under any of these diagnostic codes are 
demonstrated.  As such, a schedular rating in excess of 20 
percent for unfavorable ankylosis of the left long finger of 
the minor hand cannot be assigned.  

Notwithstanding the above, with respect to the effective 
date assigned for the 20 percent rating, the Board finds 
that there is an approximate balance of the negative and 
positive evidence as to whether the criteria for a 20 
percent rating under DC 5219; namely, unfavorable ankylosis 
of the long and ring fingers, was demonstrated  from the 
time of the filing of the claim for increase (January 3, 
2007).  As support for this determination, evidence of 
record dated prior to January 3, 2007, indentified relevant 
symptomatology and pathology in the left ring finger (if not 
ankylosis, per se), to include the private clinical report 
dated in December 2004 that noted a deformity with flexion 
of the PIP joint of the ring finger and the pain and 
stiffness described in the ring finger at the May 2005 VA 
examination.  As such, and after resolving all reasonable 
doubt in this regard as required by the controlling legal 
authority, the Board finds that the criteria for a 20 
percent rating for unfavorable ankylosis of the left middle 
(long) finger of the minor hand, residuals of dislocation 
and also of the ring finger are met from January 3, 2007.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; 
Gilbert, supra.

C.  Other Considerations  

First, with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holdings in 
DeLuca and Mitchell, supra, the reports from the 
examinations conducted above document consideration of these 
principles, and there is no indication that increased 
compensation would be warranted under these principles.  The 
Board further finds that staged ratings for the Veteran's 
disabilities beyond those already assigned, or granted 
herein, are not warranted as his symptomatology has 
otherwise remained stable throughout each time period during 
the appeal.  See Hart, supra. 

In making its determinations in this case, the Board has 
carefully considered the   Veteran's contentions with 
respect to the nature of his service-connected disabilities 
at issue and notes that his lay testimony is competent to 
describe certain symptoms associated with these 
disabilities.  The Veteran's history and symptom reports 
have been considered, including as presented in the medical 
evidence discussed above, and have been contemplated by the 
disability ratings that have been assigned.  Moreover, the 
competent medical evidence offering detailed specific 
findings pertinent to the rating criteria is the most 
probative evidence with regard to evaluating the pertinent 
symptoms of the service-connected disabilities at issue.  As 
such, while the Board accepts the Veteran's testimony with 
regard to the matters he is competent to address, the Board 
relies upon the competent medical evidence with regard to 
the specialized evaluation of functional impairment, symptom 
severity, and details of clinical features of the service-
connected conditions at issue.   

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration for the 
disabilities at issue.  An extra-schedular disability rating 
is warranted if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under  3.321 is a three-step inquiry.  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  In this regard, the Court indicated that 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Under the approach prescribed 
by VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required. 

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must 
be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to 
determine whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

The Board has carefully compared the level of severity and 
symptomatology of the   Veteran's service-connected 
disabilities at issue with the established criteria found in 
the rating schedule.  The Board finds that the disabilities 
at issue are fully addressed by the rating criteria under 
which each such disability is rated.  In this regard, the 
specific diagnostic criteria adequately address the whole of 
the   Veteran's symptoms referable to his service-connected 
knee and finger disabilities.  There are no additional 
symptoms of the service-connected disabilities at issue.  

In this regard, a wide range of signs and symptoms are 
contemplated in the applicable rating criteria for the 
Veteran's knee and finger disabilities.  These disabilities 
require application of the holding in Deluca, supra, and 
Mitchell, supra, which, in turn, requires consideration of 
38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires 
consideration of functional loss, including the ability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, 
pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 
requires consideration of, in part, incoordination, impaired 
ability to execute skilled movements, painful motion, 
swelling, deformity, disuse atrophy, instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  Also, 38 C.F.R. § 4.59 
requires consideration of such matters as unstable or mal-
aligned joints, and crepitation as well as any painful 
arthritic motion.  

Therefore, the Board finds that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology associated with the service-connected 
disabilities addressed above.  As such, the Board need not 
proceed to consider the second factor, viz., whether there 
are attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-
schedular rating for either of the service-connected 
disabilities addressed above is not warranted.  Id.; Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

"Because the VA disability rating schedule is designed to 
consider the disabling effect of disabilities separately, no 
single DC provision will adequately assess the variety of 
symptoms involved with multiple service-connected 
disabilities."  Johnson v. Shinseki, No. 10-1785, slip op. 
at 10 (Vet. App. Mar. 27, 2013) (en banc).  Thus, as to the 
question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA 
to consider multiple service-connected disabilities on a 
collective basis" the Court held that it did not.  Johnson 
v. Shinseki, No. 10-1785, slip op. at 4 (Vet. App. Mar. 27, 
2013) (en banc) (noting that a concurring opinion in 
Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there 
should have been a determination of "whether the appellant's 
service-connected disabilities as a whole [sic] entitled [a 
Veteran] to [an extraschedular rating] under § 3.321(b)(1)" 
had never been adopted by the Court and concurring opinions 
are not binding on the Court" (citing Maryland v. Wilson, 
519 U.S. 408, 412-13).  Stated in other terms, an 
extraschedular rating may not be assigned for the cumulative 
impact of the service-connected disabilities herein at 
issue. 

Finally, the Board acknowledges the holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) that a total rating based 
on individual unemployability due to service-connected 
disability (TDIU) claim is part of a claim for a higher 
rating when such claim is raised by the record or asserted 
by the Veteran.  The Board observes that the Court has also 
noted that VA has a "well-established" duty to maximize a 
claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 
242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see 
also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty 
to maximize benefits requires VA to assess all of a 
claimant's disabilities to determine whether any combination 
of disabilities establishes entitlement to special monthly 
compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 
Vet. App. 280, 294 (2008) (finding that SMC "benefits are to 
be accorded when a Veteran becomes eligible without need for 
a separate claim").  Subsection 1114(s) requires that a 
disabled Veteran whose disability level is determined by the 
ratings schedule must have at least one disability that is 
rated at 100 percent in order to qualify for the special 
monthly compensation provided by that statute.  Under the 
law, subsection 1114(s) benefits are not available to a   
Veteran whose 100 percent disability rating is based on 
multiple disabilities, none of which is rated at 100 percent 
disabling. 

The record reflects that the Veteran was awarded TDIU, based 
on disabilities in addition to those addressed herein, 
effective from September 11, 2007, by a December 2008 rating 
decision.  This award remained effective thru March 21, 
2010, as by way of the increased ratings assigned by the 
June 2012 rating decision, the service connected 
disabilities combined to be 100 percent disabling effective 
from March 22, 2010 (under 38 C.F.R. § 4.16a, TDIU is only 
for assignment when the schedular rating is "less than 
total"). 

In light of the above, and the fact that this appeal stems 
initially from a claim for an increased rating for service 
connected right knee disability filed in October 2006, the 
Board has considered whether the issue of entitlement to a 
TDIU during the appeal period prior to September 11, 2007, 
has been raised.  In this regard, while the Veteran was said 
to not be employed at the March 2007 VA examination of the 
disabilities at issue, there is no indication therein that 
this was due solely to the service connected disabilities on 
appeal.  Moreover, the award of the TDIU by the December 
2008 rating decision was based, in addition to his knee and 
finger disabilities, his service connected back and 
psychiatric disorders, and it was only the psychiatric 
examination conducted in March 2008 that resulted in the 
conclusion that even sedentary work could be precluded due 
to his psychiatric problems (the examination of the finger 
disability in March 2008,while containing a  conclusion that 
the finger disability precluded manual labor, resulted in 
the conclusion that such disability would not preclude 
sedentary employment).  It was specially noted at the March 
2007 VA examination that the Veteran's ability to write 
would not be affected by his service connected finger 
disability in the minor hand given that he is right-handed, 
and there is otherwise no indication that the service 
connected right knee or finger disabilities on appeal, by 
themselves, rendered the Veteran unemployable during the 
appeal period prior to September 11, 2007.  Therefore, the 
issue of entitlement to a TDIU is not raised in the instant 
appeal and further consideration of such is not necessary.  
Finally, as the 100 percent rating is based on multiple 
disabilities, none of which is rated at 100 percent 
disabling, consideration of entitlement to SMC under the 
holding in Bradley is not indicated. 

In sum, the Board finds that the preponderance of the 
evidence is against the assignment of ratings in excess of 
10 percent for degenerative changes of the right knee with 
meniscal tear prior to March 7, 2011, and in excess of 30 
percent from that date as well as for a rating in excess of 
30 percent for anterior cruciate deficiency, right knee, 
status-post anterior cruciate ligament reconstruction.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and these claims must be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.  The 
Board also finds that while the criteria are met for a 20 
percent for unfavorable ankylosis of the left long finger of 
the minor hand, residuals of dislocation and also of the 
ring finger from January 3, 2007, the preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent for this disability; as such entitlement to a 
rating in excess of 20 percent for unfavorable ankylosis of 
the left long finger of the minor hand, residuals of 
dislocation and also of the ring finger must be denied.  Id. 


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee with meniscal tear 
prior to March 7, 2011, and in excess of 30 percent from 
that date is denied.    

Entitlement to a rating in excess of 30 percent for anterior 
cruciate deficiency, right knee, status-post anterior 
cruciate ligament reconstruction is denied.  

Entitlement to a 20 percent rating for unfavorable ankylosis 
of the left long finger of the minor hand, residuals of 
dislocation and also of the ring finger from January 3, 2007 
is granted, subject to regulations governing the payment of 
monetary awards.  

Entitlement to a rating in excess 20 percent rating for 
unfavorable ankylosis of the left long finger of the minor 
hand, residuals of dislocation and also of the ring finger 
is denied. 


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


